DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 08/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior (patent number 10,263,746) has been reviewed and is accepted.  The terminal disclaimer has been approved on 08/11/2022.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Jenni R. Moen (Reg. 52038) per email communication on 08/05/2022 following a telephone interview on 08/05/2022.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 08/01/2022):

Claim Amendments:

1. (Currently Amended) A method in a network node of selecting a subset of Channel State Information-Reference Signal (CSI-RS) ports from a predetermined set of P CSI-RS ports for receiving channel information, wherein P is an integer equal to or greater than 2, and wherein:
the network node is a network node of a wireless communication network and comprises an antenna array with controllable polarization;
each CSI-RS port corresponds to a combination of a set of resource elements and an antenna port of said antenna array; and
the predetermined set of the CSI-RS ports comprises a first number P1 of CSI-RS ports with a first polarization state and a second number P2 of CSI-RS ports with a second polarization state, the first and second polarization states being distinct,
the method comprising:
populating the subset of CSI-RS ports with Q CSI-RS ports in such manner that a ratio of CSI-RS ports respectively having the first and second polarization states is equal to the ratio of the first and second numbers, wherein Q ≤ P;
determining whether feedback of a first type or a second type is enabled
if feedback of [[a]] the first type is to be enabled, transmitting reference signals on CSI-RS ports from the subset for [[the]] periodic CSI reporting 
if feedback of [[a]] the second type is to be enabled, transmitting reference signals on CSI-RS ports from the predetermined set for [[the]] aperiodic Class-A CSI reporting ,
wherein each CSI-RS port in the predetermined set is associated with an identifier, and 
wherein one of the following holds:
the identifier is explicitly stated in a feedback signal;
the identifier is implicitly derivable from an internal structure of a feedback signal; and
the identifier is implicitly derivable from a resource used for transmitting a feedback signal.

9. (Canceled)
11. (Canceled)

15. (Currently Amended) The method of claim 1 

39. (Currently Amended) A method in a wireless device served by a network node of a wireless communication network, 
receiving, from the network node, a Channel State information-Reference Signal (CSI-RS) setup comprising K CSI-RS configurations, 
wherein K > 1 and each CSI-RS configuration is comprising N CSI-RS ports and an antenna configuration of the network node with P antenna ports, wherein N is defined in 1 < N < P and multiple of 2; 
determining a subset of Q antenna ports from the P antenna ports, wherein Q < P; 
determining whether feedback of a first type or a second type is enabled

if feedback of [[a]] the first type is enabled, measuring channel information based on the reference signals associated with the subset of for periodic CSI reporting; 
if feedback of [[a]] the second type is enabled, measuring channel information based on signals associated with the P antenna ports for aperiodic Class-A CSI reporting 
reporting the measured channel information to the network node,
wherein each CSI-RS port in the predetermined set is associated with an identifier, and 
wherein one of the following holds:
the identifier is explicitly stated in a feedback signal;
the identifier is implicitly derivable from an internal structure of a feedback signal; and
the identifier is implicitly derivable from a resource used for transmitting a feedback signal.

49. (Currently Amended) A network node comprising: 
an antenna array with controllable polarization; and one or more processors, the one or more processors configured to: 
select a subset of Channel State Information-Reference Signal (CSI-RS) ports from a predetermined set of P CSI-RS ports for receiving channel information, 
wherein P is an integer equal to or greater than 2, 
wherein the predetermined set of P CSI-RS ports comprises a first number P1 of CSI-RS ports with a first polarization state and a second number P2 of CSI-RS ports with a second polarization state, 
wherein the first and second polarization states are distinct, and 
wherein each CSI-RS port corresponds to a combination of a set of resource elements and an antenna port of said antenna array; 
populate the subset with Q CSI-RS ports in such manner that the ratio of CSI-RS ports respectively having the first and second polarization states is equal to the ratio of the first and second numbers; 
determine whether feedback of a first type or a second type is enabled

if feedback of [[a]] the first type is to be enabled, transmit reference signals on CSI-RS ports from the subset of CSI-RS ports for [[the]] periodic CSI reporting 
if feedback of [[a]] the second type is to be enabled, transmit reference signals on CSI-RS ports from the predetermined set of CSI-RS ports for [[the]] aperiodic Class-A CSI reporting ,
wherein each CSI-RS port in the predetermined set is associated with an identifier, and 
wherein one of the following holds:
the identifier is explicitly stated in a feedback signal;
the identifier is implicitly derivable from an internal structure of a feedback signal; and
the identifier is implicitly derivable from a resource used for transmitting a feedback signal.  

50. (Currently Amended) A wireless device configured to be served by a network node in a wireless communication network, 
one or more processors, the one or more processors configured to: 
receive, from the network node, a Channel State information-Reference Signal (CSI- RS) setup comprising K CSI-RS configurations, 
wherein K > 1 and each CSI-RS configuration is comprising N CSI-RS ports and an antenna configuration of the network node with P antenna ports, wherein N is defined in 1 < N < P and multiple of 2; 
determine a subset of Q antenna ports from the P antenna ports, wherein Q < P; 
determine whether feedback of a first type or a second type is enabled

if feedback of [[a]] the first type is to be enabled, measure channel information based on the reference signals associated with the subset of Q antenna ports for periodic CSI reporting 
if a feedback of [[a]] the second type is to be enabled, measure channel information based on the reference signals associated with the P antenna ports for aperiodic Class-A CSI reporting 
report the measured channel information to the network node,
wherein each CSI-RS port in the predetermined set is associated with an identifier, and 
wherein one of the following holds:
the identifier is explicitly stated in a feedback signal;
the identifier is implicitly derivable from an internal structure of a feedback signal; and
the identifier is implicitly derivable from a resource used for transmitting a feedback signal.

56. (Canceled)

Reasons for Allowance
Claims 1-5, 15-23, 30, 37, 39-44, 46 and 49-50 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method in a network node of selecting a subset of Channel State Information-Reference Signal (CSI-RS) ports from a predetermined set of P CSI-RS ports for receiving channel information, wherein P is an integer equal to or greater than 2, and wherein:
the network node is a network node of a wireless communication network and comprises an antenna array with controllable polarization;
each CSI-RS port corresponds to a combination of a set of resource elements and an antenna port of said antenna array; and
the predetermined set of the CSI-RS ports comprises a first number P1 of CSI-RS ports with a first polarization state and a second number P2 of CSI-RS ports with a second polarization state, the first and second polarization states being distinct,
the method comprising:
populating the subset of CSI-RS ports with Q CSI-RS ports in such manner that a ratio of CSI-RS ports respectively having the first and second polarization states is equal to the ratio of the first and second numbers, wherein Q ≤ P;
determining whether feedback of a first type or a second type is enabled;
if feedback of the first type is to be enabled, transmitting reference signals on CSI-RS ports from the subset for periodic CSI reporting; and
if feedback of the second type is to be enabled, transmitting reference signals on CSI-RS ports from the predetermined set for aperiodic Class-A CSI reporting,
wherein each CSI-RS port in the predetermined set is associated with an identifier, and 
wherein one of the following holds:
the identifier is explicitly stated in a feedback signal;
the identifier is implicitly derivable from an internal structure of a feedback signal; and
the identifier is implicitly derivable from a resource used for transmitting a feedback signal.

Regarding claims 39, 49 and 50, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-5, 15-23, 30, 37, 40-44 and 46, these claims depend from one of claims 1 and 39, and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411